NOTICE OF ALLOWABILITY
This action is in response to the After Final Response received 08/16/2022; wherein claims 1, 3 and 8-15 are pending and Allowed.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicants’ amendments have overcome the previous 112(b) rejections of claims 1, 3 and 8-15, and they are therefore withdrawn. Claim 1 now specifically recites that the hydrophilic coating layer includes 2 to 20 parts by weight of poly(acrylic acid-co-maleic acid) based on 100 pats by weight of PVA. 
As stated in the previous office action, the Examiner agrees that the prior art dos not disclose all the claimed features of the amended claim 1, specifically the hydrophilic coating layer includes 2 to 20 parts by weight of poly(acrylic acid-co-maleic acid) based on 100 pats by weight of PVA, and that even assuming arguendo that such a feature were obvious from further prior art, the instant claims possess unexpected results as argued and demonstrated by Applicant’s in the most recent arguments, where Examples 1 and 2 which fit the limitations of the claims show unexpectedly improved water permeability after backwashing and filtration efficiency after backwashing when compared to the remainder of the examples which show properties outside the claimed ranges which do not show the improved water permeability after backwashing and filtration efficiency after backwashing. 
Thus independent Claim 1 and its dependent claims 3 and 8-15 are non-obvious over the prior art and are Allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773